Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144696(48)(49)(50)                                                                                   Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 144696
                                                                    COA: 301906
                                                                    Wayne CC: 10-006937-FC
  RAYFIELD CLARY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motions for immediate consideration and for extension
  of time within which to file the defendant’s brief on appeal are GRANTED. The motion
  to expand the grounds for review is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2012                    _________________________________________
         p1009                                                                 Clerk